Citation Nr: 1745718	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1978 to June 1994.

This matter came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2016 decision, the Board denied the claim. At the same time, the Board remanded issues of entitlement to service connection for a neck disability and service connection for a low back disability; both claims include as secondary to the Veteran's service-connected right knee disability. Those issues remain pending at the agency of original jurisdiction (AOJ) for development and adjudication; they are not before the Board at this time.  

The Veteran subsequently appealed the April 2016 Board decision to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  In a June 2017 order, the Court granted a joint motion for partial remand (JMR), which vacated the Board's decision and remanded the Veteran's appeal to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that the Board erred in its decision because it did not specifically weigh opinions from two private physicians in support of the claim.  The February and November 2009 opinions are positive but do not provide an adequate rationale explaining the basis of how or why the Veteran's service-connected right knee disability caused or aggravated his left knee disability.  

An August 2014 VA examiner addressed the question of aggravation but based the negative opinion on an inadequate standard; the examiner said there was no aggravation beyond the natural progression of the disability. In this case, aggravation is defined as any increase in disability. 38 C.F.R. § 3.310 (b) (2016).

The record includes a March 2017 VA examination that includes findings related to the knees, but does not include an adequate opinion.  Thus a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and severity of any left knee disability. Copies of all pertinent records must be made available to the examiner for review. The examiner must be provided with copies of the 2/19/09 record from Dr. C. O'Grady and the 11/25/09 record from Dr. C. Brewer.  

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Identify all currently diagnosed left knee conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee condition had its onset in or is otherwise related to the Veteran's active duty service?

(c) If the examiner finds that his left knee disability is not related to service, the examiner should address whether it is at least as likely as not that any currently diagnosed left knee disability is caused or aggravated by his right knee disability. The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should consider and discuss the 2/19/09 record from Dr. C. O'Grady and the 11/25/09 record from Dr. C. Brewer.  

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination. The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




